Title: From James Madison to Langdon Cheves, 4 February 1820
From: Madison, James
To: Cheves, Langdon


                
                    Dr Sir
                    Montpr Feby 4 1820
                
                Having in so recent an instance troubled you with a deviation from my general wish to decline recommendatory letters, I feel the greater awkwardness in now yielding to the request of another friend, who overrating my testimony is desirous of adding it to that of others, in making you acquainted with his standing both personally and in relation to the probable extent of his property.
                F. Preston Esqr. to whom I allude, a senior brother of the late Govr Preston, is at present a member of its State Legislature and I believe a General officer of the Militia. He was formerly a Representative in the Legislature of the U. S. and regarded as a very intelligent & valuable one. Having been myself a contemporary member, I can speak with confidence on this point, and can add with pleasure that in his private character I have always held him in very high esteem as a man of the purest integrity, & the strictest honor.
                Of the degree of his wealth I can not speak from personal knowlege. I have always understood and do not in the least doubt, that it is very great; made so by the addition to his own patrimony of the very rich inheritance of the Lady he married. I have understood also that his possessions are not only very extensive; but very productive also; comprehending Salt pits which are made available to the annual amount of some thousands of dollars. On this subject you will doubtless have from other sources more precise information than I can give.
                Your favor of the 14. Ult was duly recd. and I can not acknowlege it without an intimation that it was not wish’d that my former letter more than the present shd. put you to the trouble of an answer, nor without adding to reassurances of my high esteem, and cordial respect, my best wishes for your personal happiness & public success.
            